Case 20-03662-5-SWH Doc3 Filed 11/17/20 Entered 11/17/20 12:25:01 Pageiof1

ACTION OF THE BOARD OF DIRECTORS OF
DON BETOS TACOS-RALEIGH INC.

The undersigned, being all of the directors of Don Betos Tacos-Raleigh Inc., do hereby
adopt the following resolution by signing written consent hereto:

WHEREAS, in the judgment of the undersigned, it is desirable and in the best interests of
Don Betos Tacos-Raleigh Inc. and its creditors that the company file a voluntary petition under
Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court, Eastern District of
North Carolina for the purpose of restructuring its debts under the jurisdiction of the Bankruptcy
Court;

RESOLVED, that Don Betos Tacos-Raleigh Inc. be, and hereby is, authorized to proceed
with the filing of a voluntary petition under Chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court, Eastern District of North Carolina.

FURTHER RESOLVED, that Bryan Flores, President of Don Betos Tacos-Raleigh Inc.
is authorized and directed to sign and verify the voluntary petition under Chapter 11 of the
Bankruptcy Code on behalf of Don Betos Tacos-Raleigh Inc. and to execute such other documents,
including without limitation, pleadings, schedules, statement of affairs, applications, motions,
reports, plans, and amendments or modifications thereto, in furtherance of Don Betos Tacos-
Raleigh Inc.’s Chapter 11 filing.

FURTHER RESOLVED, that Don Betos Tacos-Raleigh Inc. be, and hereby is,
authorized to employ William P. Janvier and the Janvier Law Firm, PLLC as attorneys to represent

it in said Chapter 11 filing.

This action is taken with the consent of the Directors this I day of November, 2020.

an

 

 

ryan Flores
